Name: Regulation (EEC) No 1318/71 of the Council of 21 June 1971 amending Regulation (EEC) No 802/68 on the common definition of the concept of the origin of goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 394 Official Journal of the European Communities No L 139/6 Official Journal of the European Communities 25.6.71 REGULATION (EEC) No 1318/71 OF THE COUNCIL of 21 June 1971 amending Regulation (EEC) No 802/68 on the common definition of the concept of the origin of goods o of a certificate of origin, that certificate must contain all the particulars necessary for identifying the product to which it relates , in particular its gross and net weight; whereas these particulars should only be required . where they are indispensable for identification of the product; whereas it is unnecessary to require them when the product undergoes appreciable alteration in weight between its dispatch and its arrival at its destination or when its weight cannot be ascertained or when it is normally identified by other particulars ; whereas, in such cases, the certificate must contain all other particulars enabling the product to be identified ; Whereas it must be possible to use air mail paper for preparing the certificates attesting the origin of goods exported from the Community ; whereas the size of the certificates must conform to the relevant international standards ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 , 227 and 235 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament1 ; Having regard to the Opinion of the Economic and Social Committee ; "Whereas Council Regulation No 802/682 of 27 June 1968 on the common definition of the concept of the origin of goods provides in Article 2 that its provisions shall not affect the special rules concerning trade between the Community or Member States on the one hand, and the countries to which the Community or Member States are bound by agreements which derogate from the most-favoured-nation clause on the other, and * in particular those establishing a customs union or a free-trade area ; whereas that Regulation does, however, apply to trade between the Community and countries to which the Community has decided to grant preferences unilaterally in derogation from the most-favoured-nation clause ; Whereas special rules are required in that case which are applicable both for purposes of determining the origin of the goods and for preparation and issue of certificates of origin to be submitted on importation ; Whereas Regulation (EEC) No 802/68 provides in Article 9 ( 1 ) (b ) that, when the origin of a product has to be proved on importation by the production HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for Article 2 of Regulation (EEC) No 802/68 : 'This Regulation shall be without prejudice to the special rules concerning :  trade between the Community or Member States and the countries to which the Community or Member States are bound by agreements which . derogate from the most-favoured-nation clause, and in particular those establishing a custums union or a free-trade area ;  trade to which preferences granted by the Community unilaterally in derogation from the most-favoured-nation clause are appli ­ cable .' 1 OJ No C 45 , 10.5.1971 , p . 38 . 2 O ] No L 148 , 28.6.1968 , p . 1 . Official Journal of the European Communities 395 Article 2 Article 3 The following shall be substituted for Article 9 ( 1 ) (b ) of Regulation (EEC) No 802/68 : '(b ) It must contain all the particulars necessary for identifying the product to which it relates, in particular  the number of packages, their nature, and the marks and numbers they bear, The following shall be substituted for Annex II item 4 of Regulation (EEC) No 802/68 : '4 . The size of the certificate shall be 210 X 297 mm. The paper used shall be free of mechanical pulp, dressed for writing purposes and weigh at least 64 g/m2 or between 25 and 30 g/m2 where air mail paper is used. It shall have a printed guilloche pattern background in sepia such as to reveal any falsification by mechanical or chemical means.'  the kind of product,  the gross and net weight of the product; these particulars may, however, be replaced by others , such as the number or volume, when the product is subject to appreciable changes in weight during carriage or when its weight cannot be ascertained or when it is normally identified by such other particulars , Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  the name of the consignor.' This Regulation shall be binding in its ' entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1971 . For the Council The President M. SCHUMANN